Citation Nr: 0612029	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  96-48 351 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for sexual dysfunction 
as secondary to service- connected residuals of the excision 
of a lipoma of the right spermatic cord.

5.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as noncompensable prior to 
October 10, 2000 and 10 percent disabling beginning October 
10, 2000.

6.  Entitlement to an increased rating for service-connected 
bilateral pes planus with hallux valgus, currently evaluated 
as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1982 to March 
1989. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of October 2004.  This matter was 
originally on appeal from a February 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no competent medical evidence of record that 
causally links a currently diagnosed low back disorder to an 
incident of the veteran's military service or to the service-
connected bilateral pes planus with hallux valgus.

3.  There is no competent medical evidence of record that 
causally links a currently diagnosed neck disorder to an 
incident of the veteran's military service or to the service-
connected bilateral pes planus with hallux valgus.

4.  The competent medical evidence of record shows that the 
veteran is currently diagnosed with bilateral knee strain 
that is causally related to the veteran's service- connected 
bilateral pes planus with hallux valgus. 

5.  The weight of the evidence shows that the veteran's 
currently diagnosed erectile dysfunction is not causally 
related to his service-connected residuals of the excision of 
a lipoma of the right spermatic cord or hypertension; the 
service medical records show that an erectile dysfunction was 
not identified in service, and there is no competent medical 
evidence of record that causally links an erectile 
dysfunction to an incident of the veteran's military service. 

6.  Prior to October 10, 2000, the medical evidence shows 
that the veteran's diastolic pressure readings are not 
predominantly 100 or more, and systolic pressure readings are 
not predominantly 160 or more; he did not require continuous 
medication for control of his hypertension, and he had no 
history of diastolic blood pressure predominately 100 or 
more.  

7.  Beginning October 10, 2000, the medical evidence shows 
that the veteran's diastolic pressure readings are not 
predominantly 110 or more, and systolic pressure readings are 
not predominantly 200 or more.  

8.  The medical evidence shows that the veteran's pes planus 
is severe with tenderness and pain on manipulation and use, 
but absent objectively demonstrated
extreme tenderness of the plantar surfaces of the feet and 
marked inward displacement and severe spasm of the tendo 
Achillis on manipulation, not improved by orthopedic shoes or 
appliances.

CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated 
during active service or proximately due to or the result of 
service-connected bilateral pes planus with hallux valgus.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.310(a) (2005).  

2.  A neck disorder was not incurred in or aggravated during 
active service or proximately due to or the result of 
service-connected bilateral pes planus with hallux valgus.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.310(a) (2005).  

3.  Bilateral knee strain is proximately due to or the result 
of service-connected bilateral pes planus with hallux valgus.  
38 U.S.C.A. §§ 1131, 5103, 5103A, (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2004).

4.  Sexual dysfunction is not proximately due to or the 
result of residuals of the excision of a lipoma of the right 
spermatic cord or hypertension and was not otherwise incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2005).

5.  The criteria for a compensable rating for service-
connected hypertension have not been met prior to October 10, 
2000 under old and revised rating criteria.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.104, Diagnostic Code 7101 (1997 & 2005).

6.  The criteria for an increased rating in excess of 10 
percent for service-connected hypertension have not been met 
beginning October 10, 2000 under revised rating criteria.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.104, Diagnostic Code 7101 
(2005).

7.  The criteria for an increased rating in excess of 30 
percent for service-connected bilateral pes planus with 
hallux valgus have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.27, 4.40-4.45, 4.71a, Diagnostic Code 5276 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand and Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in December 2002 and 
December 2004, the RO and Appeals Management Center (AMC) 
advised the veteran of the VCAA, VA's duties there under, and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA notices 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits, an increased rating, and service connection 
secondary to a service-connected disability.
The Board also recognizes that the December 2004 VCAA notice 
specifically requested that the veteran provide any evidence 
in his possession that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  


During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Given that notice was not mandated at the time of the initial 
AOJ decision, it was not error to furnish the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the express requirements of the law as found 
by the Court in Pelegrini II.

Also during the course of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
instant appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the low back, neck, bilateral 
knee, and sexual dysfunction claims.  The veteran was also 
not provided with notice of the type of evidence necessary to 
establish an effective date for the hypertension and 
bilateral foot claims.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (providing that where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As for the 
low back, neck, and sexual dysfunction claims, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.  As for the hypertension and 
bilateral foot claims, since an increased rating is being 
denied, any question as to the appropriate effective date to 
be assigned is rendered moot.  As for the bilateral knee 
claim, the RO will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award. 

In further regard to VA's duty to notify, the Board notes 
that the RO and AMC provided the veteran with a copy of the 
February 1996 rating decision, July 1996 Statement of the 
Case (SOC), August 1997 Supplemental Statement of the Case 
(SSOC), October 1998 SSOC, March 1999 SSOC, August 1999 SSOC, 
August 1999 rating decision, September 1999 rating decision, 
December 1999 SSOC, July 2000 rating decision, May 2001 
rating decision, March 2004 SSOC, October 2005 rating 
decision, and October 2005 SSOC, which included a discussion 
of the facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence used to reach the 
decisions.  The SOC and SSOCs provided the veteran with 
notice of all the laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA as well as the new rating criteria for evaluating 
hypertension. 

The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records, VA treatment 
records, and private treatment records identified by him, 
including those from Oberlin Clinic and Dr. I.A.  Pursuant to 
the Board's October 2004 Remand, in the December 2004 VCAA 
notice, the AMC asked the veteran to identify all medical 
care providers who treated him for his claimed disorders and 
service-connected hypertension and bilateral foot disorder 
since approximately June 2000.  The RO afforded the veteran 
several VA examinations, and pursuant to the Remand, the AMC 
afforded the veteran VA examinations in May 2005 as well as 
obtained medical opinions on the etiology of the disorders 
for which he contends that he is entitled to compensation 
benefits.  The RO afforded the veteran a local hearing before 
a Hearing Officer of the RO in December 1996.  The veteran 
has not made the RO, AMC, or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  In addition, the Board finds that 
the AMC complied with the Board's October 2004 Remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, 
the Board will proceed with appellate review.


II.       Service Connection for Low Back Disorder and Neck 
Disorder

Evidence

The service medical records included an April 1984 record 
that showed that the veteran complained of neck pain that had 
been present for the past two days secondary to a motor 
vehicle accident.  The examiner provided an assessment of 
muscle strain.  Another April 1984 record showed that the 
veteran complained of back and neck pain.  Another April 1984 
record showed that the veteran complained of generalized 
musculoskeletal pain, especially in the neck.  The examiner 
noted an assessment of musculoskeletal pain secondary to 
trauma.  A January 1985 record showed that the veteran 
complained of back pain present for the past two days and 
stiffness and pain around C7.  It appeared as if the veteran 
underwent physical therapy thereafter.  An August 1986 record 
showed that the veteran complained of sharp pain and 
stiffness at the base of his spine and neck that had been 
persistent for two weeks.  The physical examination revealed 
tenderness of the paraspinal neck and back, normal range of 
motion, and supple neck.  The examiner provided an assessment 
of myositis.  The February 1989 separation examination report 
showed that the veteran's neck and spine were clinically 
evaluated as normal.  On the Report of Medical History, the 
veteran reported a negative response to the question of 
whether he ever had or had now recurrent back pain. 

Records from Oberlin Clinic dated from October 1990 to 
September 1991 included a July 1991 record that noted that 
the veteran complained of back pain that had been present for 
up to two months and had gradually progressed.  The examiner 
noted assessments of low back strain and osteoarthritis by 
history.  The record also noted an assessment of possibility 
of a radicular syndrome in the left upper arm that was 
perhaps a brachial plexus injury, however, the examiner added 
that the distribution of weakness did not seem appropriate 
that would indicate that this was primarily poor effort.  An 
August 1991 record noted an assessment of osteoarthritis of 
the neck and low back, "possible cervical radicular syndrome 
and disc in the left arm."  

VA treatment records showed that in September 1995, the 
veteran returned to the clinic for a follow-up on his 
complaints that included low back pain.  It was noted that 
the veteran was attending a therapeutic pool program.  

A November 1995 VA examination report showed that the veteran 
reported a history of low back pain and intermittent neck 
pain.  He indicated that he injured his back in service as a 
result of several motor vehicle accidents.  The examiner 
provided a diagnosis of chronic low back pain, noted as 
possible post-traumatic osteoarthropathy.  

A February 1996 VA treatment record showed that the veteran 
reported that December 1995 x-rays of the lumbosacral spine 
revealed lumbarization of the first sacral segment with 
degenerative joint disease of the zygapophyseal joint at that 
level and x-rays of the neck showed minimal degenerative 
joint disease and disk narrowing of C4 and C5.  The examiner 
noted an impression of low back and neck pain with a 
radicular component. 

At the December 1996 RO hearing, the veteran testified that 
he first experienced back and neck problems sometime in 1983 
or 1984 following "back traumas" and "automobile 
accidents."  He affirmed that a doctor advised him that his 
feet were causing his back problems.  He recalled that he 
first sought treatment for his back after service in 1990.  

A February 1997 VA treatment record noted an impression of 
chronic low back pain and neck pain.

A May 2005 VA examination report shows that the examiner (Dr. 
P.S.) reviewed the claims file.  The examiner reported that 
the veteran had neck and back pain.  The examiner noted that 
the veteran might have had some old injuries, but he could 
not document any in the claims file.  The examiner, however, 
related that the veteran "has had, at least from the 
service; he has had pain and tenderness in the back."  The 
examiner noted that the veteran was also "greatly 
overweight" and had a "greatly abnormal gait" because of 
his feet.  X-rays of the neck and back showed minimal 
arthritis.  After a physical examination, the examiner 
provided diagnoses of chronic cervical and chronic 
lumbosacral strain.  The examiner concluded that any 
relationship to the veteran's service or service-connected 
foot problems was speculative at this time.  

In a February 2006 statement, the veteran contended that his 
low back was chronically strained due to his altered gait on 
account of his service-connected bilateral foot disorder.  He 
also contended that his neck was injured in service in a 
motor vehicle accident and was affected by the misalignment 
of his entire skeletal structure due to his knees and 
service-connected bilateral foot disorder. 

Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  In addition, service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran is currently diagnosed with chronic cervical and 
chronic lumbosacral strain.  His service medical records are 
significant for complaints and treatment for neck and back 
pain.  The VA examiner, however, was unable to find any 
causal relationship between the currently diagnosed neck and 
low back disorders and either the veteran's service-connected 
bilateral foot disorder or an incident of his military 
service, without a resort to speculation.  Consequently, the 
record remains devoid of any competent medical evidence of a 
link between a current neck and low back disorder and the 
veteran's service or a service-connected disability.  While 
the veteran is competent to describe his subjective symptoms, 
he does not possess the requisite medical expertise needed to 
render either a diagnosis or a competent opinion regarding 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the Board concludes that the weight of the 
evidence in this case is against the veteran's claims.  
Accordingly, service connection for a low back disorder and 
neck disorder is not warranted. 


III.      Service Connection for Bilateral Knee Disorder

Evidence 

The May 2005 VA examination report shows that the examiner 
(Dr. P.S.) reviewed the claims file.  The examiner noted that 
the veteran had "a bit of an abnormal gait because of his 
foot problems of which definitely puts some strain on the 
knees."  The veteran's complaints included aching, pain, 
soreness, and tenderness in the knees.  The physical 
examination revealed motion of the knees from 0 to 100 
degrees of flexion limited by pain and his size.  X-rays of 
the knees showed minimal arthritis.  The examiner provided a 
diagnosis of bilateral knee strain.  The examiner opined that 
it was more likely than not that the joint strain was related 
to the veteran's service-connected foot disorder because of 
his abnormal gait.  

Another May 2005 VA examination report shows that in the 
evaluation as to the severity of the veteran's service-
connected hypertension, a VA endocrinologist went on to 
maintain that it was more likely than not that any problems 
the veteran had at the current time, or in the future, with 
his knees, etc., were entirely the result of weighing over 
400 pounds, and as much as 525 pounds in the past two years, 
and not the result of his service-connected pes planus with 
hallux valgus.  

Analysis

The medical evidence shows that the veteran is currently 
diagnosed with bilateral knee strain.  There is favorable and 
unfavorable medical opinion evidence as to whether the 
current bilateral knee disorder is causally related to the 
veteran's service-connected bilateral foot disorder.  The 
Board accords greater evidentiary weight to the VA 
orthopedist's favorable opinion because he has a greater 
level of expertise in the field of orthopedics than the VA 
endocrinologist.  Accordingly, as a current bilateral knee 
disorder has been causally linked by competent medical 
evidence to the veteran's service-connected bilateral foot 
disorder, service connection for bilateral knee strain is 
warranted. 


IV.       Secondary Service Connection for Sexual Dysfunction 

Evidence

The service medical records showed that the veteran underwent 
an excision of the lipoma of the spermatic cord, right in 
March 1983.  The February 1989 separation examination report 
identified no sexual dysfunction. 

VA treatment records showed that in July 1995, the veteran 
complained of an erectile dysfunction that he reported had 
been present for the past year.  The staff psychiatrist 
reported that she discussed the possibility with the veteran 
that his psychiatric medications might be complicating this 
problem.  At the December 1996 RO hearing, the veteran 
testified that he first experienced problems with impotence 
in 1983 or 1984, following excision of the lipoma of the 
spermatic cord.  

The May 2005 VA examination report shows that the examiner 
(P.F., nurse practitioner) reviewed the claims file.  P.F. 
provided an impression that the veteran's erectile 
dysfunction was likely related to hypertension, morbid 
obesity, and depression.  P.F. indicated that it was unlikely 
that excision of lipoma of the spermatic cord resulted in 
erectile dysfunction.  In an addendum, the VA endocrinologist 
opined that it was not as likely as not that the veteran's 
erectile dysfunction had anything to do with his hypertension 
or removal of a lipoma from the spermatic cord.  The 
endocrinologist reasoned that the veteran weighed 490 pounds 
and that he had weighed as much as 535 pounds.  The 
endocrinologist maintained that the veteran's erectile 
dysfunction was instead related to his massive obesity and 
noted also that his non-service connected diabetes might also 
contribute to his erectile dysfunction.  The endocrinologist 
concluded "that there [was] no relationship whatsoever 
between [the veteran's] hypertension and excision of lipoma 
and his erectile dysfunction."   

Analysis

The medical evidence shows that the veteran is currently 
diagnosed with erectile dysfunction.  There is favorable and 
unfavorable medical opinion evidence as to whether the 
veteran's erectile dysfunction is causally related to the 
veteran's service-connected hypertension.  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  The Board accords greater evidentiary weight to the 
VA endocrinologist's unfavorable opinion because she has a 
greater level of expertise in the field of endocrinology than 
the nurse practitioner.  The endocrinologist was very 
emphatic that there was no causal relationship between the 
veteran's erectile dysfunction and hypertension or excision 
of the lipoma.  Her opinion is also supported by the 
rationale that other nonservice-connected disorders are the 
cause of the sexual dysfunction.  For these reasons, the 
Board finds the endocrinologist's opinion dispositive on the 
medical question of whether the veteran's erectile 
dysfunction is causally related to a service-connected 
disability.  Accordingly, service connection for sexual 
dysfunction as secondary to service-connected residuals of 
the excision of a lipoma of the right spermatic cord or 
hypertension is not warranted.

Service connection for sexual dysfunction is not otherwise 
warranted on a direct basis.  Despite testimony the veteran 
provided at the RO hearing, service medical records are 
absent any complaints or treatment for an erectile 
dysfunction in service.  There is also no competent medical 
evidence of record that links the claimed disorder to an 
incident of his service.  For these reasons, service 
connection for sexual dysfunction may not be established on a 
direct basis. 

The weight of the evidence is against the veteran's claim; 
therefore, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005). 


V.      Increased Rating for Service-Connected Hypertension

Evidence

In an August 1989 rating decision, the RO granted service 
connection for hypertension and assigned a noncompensable 
evaluation under Diagnostic Code 7101, effective March 16, 
1989, the day following the veteran's discharge from service.  
On August 25, 1995, the veteran filed the instant claim for 
an increased rating.  In a February 1996 rating decision, the 
RO continued the noncompensable evaluation.  In an October 
2005 rating decision, the AMC increased the disability rating 
to 10 percent effective October 10, 2000, the date outpatient 
medical reports showed that the veteran started taking 
atenolol to control his hypertension.  

VA treatment records show the following blood pressure 
readings:  136/88 and 120/88 in January 1995; 130/80 in May 
1995; and 136/92 in July 1995.

A November 1995 VA general examination report shows that the 
veteran reported that he had a history of hypertension and 
that he was treated with medication for a short period of 
time, however, the medication was discontinued.  He indicated 
that he was told that he was "normal-tensive."  The 
examiner reported that the veteran had a blood pressure 
reading of 130/80.  The examiner provided a diagnosis of 
history of hypertension-noted as not found during this 
examination.  

VA treatment records show the following blood pressure 
readings:  137/60 in March 1996; 126/86 in August 1996; and 
134/80 in September 1996.  

At the December 1996 RO hearing, the veteran affirmed that he 
was not currently taking any medication that was prescribed 
specifically and solely for the control of his hypertension.  

The June 1997 VA examination report shows that the veteran 
reported that he was not on any medication for his blood 
pressure.  His blood pressure readings were the following:  
sitting, 140/90; lying, 120/70; and standing, 140/90.  The 
examiner provided a diagnosis of no high blood pressure.  

The September 1998 VA examination report showed that the 
veteran reported that he had never taken any medication and 
had not seen a doctor for his blood pressure.  It was noted 
that the veteran was currently asymptomatic.  His blood 
pressure readings were the following:  sitting, 135/88; and 
standing, 125/80.  The examiner provided a diagnosis of 
normal blood pressure.

The January 2000 VA examination report shows that the 
examiner reviewed the claims file.  The veteran reported that 
he was currently taking herbal medicines for treatment of his 
hypertension.  His blood pressure readings were 162/85, 
142/84, and 142/86.  The examiner noted that the veteran was 
advised that his blood pressure probably would come down with 
reduction in his weight.  The examiner provided a diagnosis 
of hypertension.  

A VA record dated October 20, 2000 noted that the veteran was 
currently on Atenolol for treatment of hypertensive vascular 
disease.  A prescription list noted that the veteran was 
started on this medication on October 10, 2000.  

The May 2005 VA examination report showed that the examiner 
(J.R., nurse practitioner) reviewed the claims file.  The 
examiner reported that the veteran's blood pressure readings 
were the following:  sitting, 160/100; standing, 165/95; and 
lying position, 152/86.  His current weight was 425 pounds 
with a prior weight of 489.8 pounds in April 2005.  The 
examiner provided a diagnosis of hypertension, not well 
controlled.  The examiner noted that the veteran took 
disability retirement in 1999 "secondary to his multiple 
medical problems and inability to stand and walk."  

In an addendum, the VA endocrinologist reported that the 
veteran was "beyond morbidly obese" and that it was 
impossible to measure his blood pressure accurately.  The 
endocrinologist explained that no blood pressure cuff fit the 
veteran and that blood pressure determinations made with 
cuffs that were too small for the arm resulted in inaccurate 
artificially elevated blood pressure.  The endocrinologist 
concluded that the veteran might or might not have 
hypertension, and she noted that she must resort to mere 
speculation as to whether he had significant hypertension.  

Analysis

The Board notes that the schedule of ratings for the 
cardiovascular system for Diagnostic Code series 7000 and 
7100 was amended during the course of this appeal in December 
1997, effective January 12, 1998.  Schedule for Rating 
Disabilities; The Cardiovascular System, 62 Fed. Reg. 65,207 
(December 11, 1997). 
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  

Prior to January 12, 1998, a 10 percent rating is assigned 
when diastolic pressure is predominantly 100 or more; or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominately 100 or more, a minimum rating of 10 percent 
will be assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).  A 20 percent rating is assigned when diastolic 
pressure is predominantly 110 or more with definite symptoms.  
Id.

Beginning January 12, 1998, a 10 percent rating is assigned 
when diastolic pressure is predominantly 100 or more; or, 
systolic pressure is predominantly 160 or more; or, provides 
a minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998-2005).  A 20 percent evaluation is 
prescribed when diastolic pressure is predominantly 110 or 
more; or, systolic pressure is predominantly 200 or more.  
Id.  Note (1) under Diagnostic Code 7101 provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  Id.  

Prior to October 10, 2000, the medical evidence shows that 
the veteran's diastolic pressure readings are not 
predominantly 100 or more, and systolic pressure readings are 
not predominantly 160 or more.  The medical evidence further 
shows that the veteran did not require continuous medication 
for control of his hypertension, and he had no history of 
diastolic blood pressure predominately 100 or more.  
Therefore, the criteria for a 10 percent rating under 
Diagnostic Code 7101 (old and revised rating criteria) have 
not been met prior to October 10, 2000.

Beginning October 10, 2000, the medical evidence shows that 
the veteran's diastolic pressure readings are not 
predominantly 110 or more, and systolic pressure readings are 
not predominantly 200 or more.  Therefore, the criteria for 
the next higher rating of 20 percent under Diagnostic Code 
7101 (revised rating criteria) have not been met.  The Board 
is bound by VA regulations and without objective findings 
showing elevated blood pressure readings despite medication, 
a higher rating cannot be assigned.  

Therefore, the criteria for a higher rating have not been met 
under either the old or revised rating criteria of Diagnostic 
Code 7101 prior to or beginning October 10, 2000.  





VI.     Increased Rating for Service-Connected Bilateral Pes 
Planus with Hallux 
           Valgus

Evidence

In an August 1989 rating decision, the RO granted service 
connection for bilateral pes planus with hallux valgus and 
assigned a 10 percent rating under Diagnostic Code 5276, 
effective March 16, 1989.  On August 25, 1995, the veteran 
filed the instant claim for an increased rating.  In a 
February 1996 rating decision, the RO continued the 10 
percent disability rating.  In an August 1999 rating 
decision, the RO awarded the veteran a temporary 100 percent 
evaluation for the period of May 5, 1999 to September 1, 
1999, based on surgical or other treatment necessitating 
convalescence under 38 C.F.R. § 4.30.  An extension for the 
temporary 100 percent evaluation was granted through October 
1, 1999.  In a July 2000 rating decision, the RO further 
extended the temporary total evaluation of 100 percent to 
November 1, 1999, and additional temporary total evaluations 
were assigned for the periods December 20, 1999 to February 
1, 2000, and from February 22, 2000 to June 1, 2000, based on 
additional surgical or other treatment necessitating 
convalescence under § 4.30.  In a May 2001 rating decision, 
the RO awarded service connection for surgical scars of the 
right and left foot and scar of the distal right tibia bone 
graft donor site.  In an October 2005 rating decision, the RO 
increased the disability rating assigned under Diagnostic 
Code 5276 from 10 percent to 30 percent effective August 25, 
1995. 

The November 1995 VA examination report noted that the 
veteran complained of pain in his feet that was present most 
of the time.  The physical examination revealed bilateral 
severe pes planus and exostosis of the 1st metatarsal 
phalangeal joint bilaterally.  Pedal pulses were within 
normal limits.  There was callus formation on the plantar 
surface of the left foot.  The veteran was unable to stand on 
his toes or heels, and he had to walk with a cane.  The 
examiner provided a diagnosis of severe bilateral pes planus 
and hyperextosis and exostosis of the 1st metatarsal 
phalangeal joint bilaterally.  

At the December 1996 RO hearing, the veteran complained of 
constant pain, swelling, and tenderness in his feet.  He 
testified that he experienced spasms and that he was 
currently experiencing them at the hearing.  When asked 
whether anyone ever told him of the possible involvement of 
the Achilles tendon in the spasms, the veteran reported a 
positive response, but then indicated that a St. Francis 
doctor actually spoke about performing constructive surgeries 
that involved the Achilles.  He had been fitted with 
prosthetics.  He did not walk long distances or stand for 
prolonged periods.  

The June 1997 VA examination report shows that the examiner 
reported that the veteran could move his "foot," but with 
severe pain.  The examiner indicated that the veteran could 
hardly flex because of his obesity.  The examiner provided a 
diagnosis of pes planus of both feet and valgus of the right 
foot.  The June 1997 VA radiograph report noted that x-rays 
of the feet revealed bilateral hallux valgus and hammer toe 
deformities of the second and third toes bilaterally.  

Records dated in April and June 1998 from Associates in 
Orthopaedics noted the veteran's bilateral foot disorder and 
that restrictions included no prolonged standing or walking.  

The September 1998 VA examination report shows that the 
veteran continued to complain of pain, stiffness, 
fatigability, and lack of endurance in his feet.  He could 
not do prolonged standing or walking.  He did not describe 
any specific flare-ups.  He continued to use a cane at times 
to get around.  He wore shoe inserts but they had not 
provided him with much relief.  He found normal daily 
activity was difficult.  On physical examination, the 
examiner observed that the veteran ambulated with a very 
unsteady and wide-based gait.  He had marked pes planus on 
both feet and pronation of the forefeet.  His heels were in 
valgus with weightbearing and walking.  He was able to 
partially rise up onto his toes and heels and partially 
squat, holding on for support.  He also had bilateral hallux 
valgus with bunion deformities on both the right and left 
sides with some pain and tenderness over the bunion 
deformities.  There was no overlapping of the toes.  No 
calluses on the bottom of the feet were identified.  The 
heels and the Achilles tendons were correctable to neutral.  
He had pain and tenderness throughout the plantar surface and 
the mid foot of both feet, and he experienced a lot of pain 
with walking and standing.  No other deformity of the toes 
was identified.  The examiner provided diagnoses of bilateral 
pes planus and bilateral hallux valgus.  A September 1998 
radiographic report noted an impression of minimal arthritis 
with bilateral hallux valgus, particularly the right foot.

Records dated from August 1998 to November 1998 from Dr. I.A. 
noted that the veteran had severe pes planus and secondary 
subfibular impingement due to lateral subluxation of the 
calcaneus and well marked lateral subluxation of the 
navicular on the talar head.  Dr. I.A. indicated that the 
veteran needed a triple arthrodesis to correct this problem.    

Records from Akron General Medical Center showed that the 
veteran underwent right subtalar arthrodesis and harvest of 
distal tibial bone graft on May 5, 1999.  The post-operative 
diagnosis was painful planus with subtalar impingement of the 
right foot.  

Records from Dr. I.A. included records dated in July 1999 
that showed that an x-ray examination revealed excellent 
progression of the veteran's subtalar arthrodesis.  Records 
dated in August 1999 and November 1999 showed that the 
veteran complained of pain in his right hindfoot that Dr. 
I.A. noted was attributable to the hardware.  A December 20, 
1999 record indicated that the veteran had the deep hardware 
in his right foot removed.  A March 2000 letter noted that 
the veteran underwent surgical reconstruction on February 22, 
2000 of his foot [left] with a calcaneal lengthening 
procedure and medial soft tissue imbrication.  A June 2000 
record noted that the veteran looked great and that there was 
no pain in his left foot.  The veteran was able to stand on 
his foot.  

The January 2000 VA examination report shows that the 
examiner reviewed the claims file.  The examiner noted that 
the veteran was still recovering from surgery and 
consequently, he still had a dressing on his foot which 
prevented him from looking at the wounds at the current 
examination.  The examiner indicated that the veteran had 
been disabled and out of work for the past year.  The 
examiner noted that the veteran had difficulty with anything 
requiring standing, walking, climbing, squatting, and 
crawling.  The physical examination of the left foot showed 
pes planus with soreness and tenderness over the plantar 
surface.  The veteran had a 10 to 15 degree valgus deformity 
at the Achilles and the heel that was not correctable.  There 
were no significant calluses on the plantar surface of the 
foot and the foot was mildly pronated.  As for the right 
foot, the examiner noted that the veteran still had some 
tenderness and soreness and "still ha[d] some of the flat 
feet."  The heel and Achilles' were now in a neutral 
position.  His gait was antalgic on that side and he had 
difficulty with rising on his toes and heels.  He also had 
bilateral bunion deformities with prominent spurs over the 
metatarsophalangeal joints of both great toes.  The examiner 
provided diagnoses of bilateral bunions, pes planus of the 
left foot, and postoperative pes planus of the right foot 
with subtalar fusion.  

The January 2000 VA radiographic report noted an impression 
of hallux valgus deformity of the first metatarsal with 
minimal degenerative arthritic changes of the first 
metatarsophalangeal joint of both feet.  The November 2000 VA 
radiographic report noted x-rays revealed mild bilateral 
hallux valgus deformities, minimal joint space narrowing 
involving the first metatarsophalangeal joints, and 
orthopedic plate and screws seen through the left calcaneus. 

The May 2005 VA examination report shows that the claims file 
was reviewed.  The examiner reported that the veteran 
continued to complain of pain, soreness, aching, tenderness, 
and a lack of endurance in his feet.  Repetitive use and 
weather changes bothered him.  He wore corrective shoes on 
both of his feet.  He had been disabled and not working.  He 
could perform normal daily activity, but it was difficult for 
him.  The examiner indicated that there were no other 
specific flare-ups identified.  The physical examination 
showed that the veteran ambulated with a cane for support.  
Examination of the right foot showed a flat foot.  There was 
tenderness, soreness, and pain to palpation.  No significant 
callosities were noted.  He had a mild bunion deformity.  
There was moderate pronation with ambulation.  Heel and 
Achilles' were not in valgus.  He had a great deal of 
difficulty doing any toe and heel walking.  He really could 
not squat.  No other vascular change was noted.  As for the 
left foot, there were postoperative changes medial and 
laterally of the posterior heel.  He had a flat foot that was 
painful and tender.  There were no other callosities.  He had 
a mild bunion deformity.  Heel and Achilles' were not in 
valgus.  There was mild pronation with ambulation.  No other 
vascular changes were noted.  There was no hammering or 
clawing of the toes in either foot.  X-rays of the feet 
showed minimal arthritis.  The examiner noted that according 
to DeLuca [DeLuca v. Brown, 8 Vet. App. 202 (1995)], 
repetitive use caused an increase in aching, pain, soreness, 
tenderness, and fatigability, but no change could be noted in 
the office examination.  The examiner provided diagnoses of 
postoperative bilateral pes planus and bilateral bunions.  

In a February 2006 statement, the veteran contended that his 
foot disorder had not been improved by orthotics, orthopedic 
shoes, or surgery, as evidenced by post-surgical x-rays and 
continued crippling pain even when his feet were at rest.  He 
complained of severe spasms in his feet that frequently woke 
him in the night.  He maintained that the tenderness in his 
feet was extreme.  

Analysis

Under Diagnostic Code 5276, severe symptoms of pes planus 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, 
will be rated as 20 percent disabling if unilateral and as 30 
percent disabling if bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005).  Pronounced symptoms of pes 
planus with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances, will be rated as 30 percent 
disabling if  unilateral and as 50 percent disabling if 
bilateral.  Id.  

The medical evidence shows that the veteran's pes planus has 
been variously described as severe or marked, but mostly 
described as severe.  With ambulation, pronation of the feet 
has been described as mild or moderate.  The examinations 
also show that the veteran has demonstrable tenderness and 
pain on manipulation and use of his feet.  None of the 
examinations, however, shows that the veteran's pes planus 
manifests extreme tenderness of the plantar surfaces of his 
feet and marked inward displacement and severe spasm of the 
tendo Achillis on manipulation.  The veteran is reportedly 
fitted with corrective shoes.  No examiner has indicated that 
orthopedic shoes or appliances are ineffective in 
ameliorating the veteran's symptoms despite the veteran's 
belief to the contrary.  The veteran's complaints that he 
experiences severe spasms in his feet and that he has extreme 
tenderness in his feet are not supported by the objective 
medical evidence of record.  The veteran is certainly 
competent to describe his symptoms but medical questions as 
to the severity of a disability are within the province of 
trained health care professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  Here, the medical evidence shows that 
the veteran's service-connected bilateral pes planus with 
hallux valgus does not more nearly approximate the 
symptomatology associated with a 50 percent rating under 
Diagnostic Code 5267.


VII.	Extraschedular Rating

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  The Board finds 
no evidence that the veteran's service-connected hypertension 
and bilateral foot disorder presented such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The objective medical 
evidence of record shows that manifestations of the veteran's 
service-connected hypertension and bilateral foot disorder do 
not result in a marked functional impairment in a way or to a 
degree other than that addressed by VA's Rating Schedule.  
Indeed, the veteran was assigned when warranted temporary 100 
percent evaluations for surgery on his feet necessitating 
convalescence under 38 C.F.R. § 4.30.  For all other periods, 
the 30 percent rating is appropriate as the schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Consequently, the 
Board concludes that referral of this case for consideration 
of an extraschedular rating is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

As the preponderance of the evidence is against the veteran's 
hypertension and bilateral foot disorder claims, the benefit 
of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disorder is denied.

Service connection for a neck disorder is denied.

Service connection for a bilateral knee strain is granted. 

A compensable rating prior to October 10, 2000 and an 
increased rating in excess of 10 percent beginning October 
10, 2000 for service-connected hypertension is denied. 

An increased rating in excess of 30 percent for service-
connected bilateral pes planus with hallux valgus is denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


